Seawell, J.,
dissenting: The majority opinion, as I understand it, deals with two exceptions taken to the judge’s charge which are thought of sufficient merit to reopen this case on a rehearing and grant a new trial to the defendant. Both of them were discussed at length on the original hearing, both in oral argument and by brief, and I think in order to prevent a rehearing being used as merely a reappeal they ought to be eliminated from further consideration and attention confined to the inadvertence of the Court with reference to the proposed amendment to defendant’s answer, supposed to have been admitted but really declined by the trial court. I believe the course followed to be a departure from sound rules and likely to lead to confusion. Weston v. Lumber Co., 168 N. C., 98, 83 S. E., 693; Weathers v. Borders, 124 N. C., 610, 32 S. E., 881; Lewis v. Rountree, 81 N. C., 20.
But I also think that the objections are untenable. Exception No. 38 reads:
“The defendant further excepts to the charge of the Court in that the Court failed to comply with Section 564 of the Consolidated Statutes, in that the Court failed to declare and explain the law to the jury and to apply the law of negligence, agency and proximate cause to the evidence in the case and failed to instruct the jury as to the law applicable to the facts as they might be found by the jury, and failed to instruct the jury on the different aspects or phases of the evidence and to give the law applicable thereto, which is defendant’s Exception No. 38.”
Broadside exceptions have uniformly been rejected. Appellant should not expect the Court to go hunting for some sort of error or to condemn the charge generally as substandard.
But if the exception is not regarded as “broadside,” I still think the charge, both as to the matter it contains and the juxtaposition of its parts, fully meets the requirement of the statute.
Assignment of error No. 39 is as. follows:
“The defendant excepts to the charge of the Court in that the Court failed to comply with C. S., 564, in that the Court failed to instruct the jury as to the proper construction, scope and meaning of the written contract between the original defendants herein (plaintiff’s Exhibit No. 2) — (R. p. 24), and to apply such construction to the evidence in the case, which is defendant’s Exception No. 39.”
It is not specified in the objection what instruction the defendant thought should have been given or how he was prejudiced by its omission, or even what part of the contract should have been made the subject *856of instruction. The theory of review does not privilege the appellant to hold the trial court to an abstract perfection, but only to have his grievance audited. If the court must assume the burden of articulation, we may suppose the objection is concerned with a failure to deal with that part of the contract relating to installation of furniture in Kappas’ place.
Since the uncontradicted evidence shows that the agents and servants of the defendant actually did install the equipment and, incidentally thereto, removed and placed in a precarious position on the sidewalk an old counter, which fell on plaintiff’s foot, I know of no inference or conclusion of law which the judge could draw from the contract that might be favorable to the defendant. He certainly could not have charged the jury that the contract, as a matter of law, relieved the-defendant from liability for the conduct of its agents and servants, as disclosed by the evidence, on the principle respondeat superior. The judge properly instructed the jury as to such a liability of the defendant for acts of its servants arising within the scope of their employment. It is well established that the master is liable for the negligent acts or omissions of his servant within the scope of his employment resulting in injury to third persons. Moore v. R. R., 165 N. C., 439, 81 S. E., 603; Brittingham, v. Stadiem, 151 N. C., 299, 66 S. E., 128.
The judge was dealing with a comparatively simple case, and, taking the charge as a whole, I think he left no doubt in the minds of the jurors as to questions of negligence involved, proximate cause, agency, or scope of employment, and their relation to the evidence in the case; and I do not think the verdict should be disturbed. Harrison v. Ins. Co., 207 N. C., 487, 177 S. E., 423; Braddy v. Pfaff, 210 N. C., 248, 186 S. E., 340; Gore v. Wilmington, 194 N. C., 450, 457, 147 S. E., 71.
Clarkson and Devin, JJ., concur in dissent.